DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Mori et al. (US 2012/0019888 A1).

Regarding claims 1-6, 8-10 and 12, Igarashi et al. disclose a pressure sensitive adhesive sheet laminated to an adherend such as SUS, aluminum or polycarbonate, wherein the adherend surface can also be a coated surface with a urethane-based paint (see paragraphs 0026, 0125). Accordingly, Igarashi et al. disclose a laminated structure comprising the pressure-sensitive adhesive sheet, urethane-based paint (reinforcing agent layer) and adherend. The pressure sensitive adhesive sheet comprises a pressure sensitive adhesive layer (PSA) 50 as an outermost layer (see Figure 2, paragraph 27, Note: PSA layer 20 in Figure 2 should be PSA layer 50).
The pressure-sensitive adhesive layer (PSA) can be acrylic PSA layer comprising an acrylic polymer formed from a monomer mixture comprising 50 wt% or more of an alkyl (meth)acrylate monomer such as n-butyl acrylate and 0.5 to 30 wt% of secondary monomer such as acrylic acid or methacrylic acid  (see paragraphs 0112, 0113, 0114, 0115, 0117, 0118). The pressure sensitive adhesive sheet comprises a substrate 10 and a PSA layer 50 (see paragraph 0027). The thickness of the substrate is 15 to 300 microns (see paragraph 0096). The thickness of PSA layer is 2 to 100 microns (see paragraph 0124). Accordingly, the thickness of pressure sensitive adhesive sheet is 17 to 400 microns. 
Igarashi et al. do not disclose reinforcing agent layer as presently claimed. Igarashi et al. do not disclose the laminate having presently claimed properties. Igarashi et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties.
Mori et al. disclose a coating composition capable of forming a coating layer having excellent impact resistance and abrasion resistance (see Abstract). The coating composition comprises an aqueous dispersion of urethane resin (i.e. aqueous urethane resin) having a polycarbonate-derived skeleton and elongation of 200-1000%, an organic solvent and lower alcohol (see Abstract). Given that the coating composition comprises urethane resin, the content of urethane resin in the dispersion is 100 wt% in terms of solid content. The elongation of 200-1000% provides desired flexibility (see paragraph 0055). The urethane resin is a reaction product of polycarbonate polyol (carbonate skeleton) and polyisocyanate (isocyanate-based cross-linking agent) (see paragraph 0050). The thickness of coating layer is 0.5 to 20 microns (see paragraph 0159). An example of urethane resin include Superflex460 having elongation of 750% (see paragraph 0204). The aqueous urethane dispersion is identical to that utilized in the present invention (see paragraph 0256 of published application). While Mori et al. do not disclose aqueous urethane resin containing structure as presently claimed, nonreactive aqueous urethane resin as presently claimed and nonreactive aqueous urethane resin is a self-emulsifying aqueous urethane resin as presently claimed, given that aqueous urethane resin is identical to that utilized in the present invention, it is inherent or obvious that the aqueous urethane resin of Mori et al. contains structure as presently claimed, nonreactive aqueous urethane resin as presently claimed and nonreactive aqueous urethane resin is a self-emulsifying aqueous urethane resin as presently claimed.
In light of motivation for using coating layer comprising aqueous urethane resin such as Superflex460, wherein content of urethane resin is 100 wt% in the polymer dispersion in terms of solid content (i.e. aqueous urethane resin) and wherein the coating layer has thickness of 0.5 to 20 microns disclosed by Mori et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the coating layer comprising aqueous urethane resin such as Superflex460, wherein content of aqueous urethane resin is 100 wt% in the polymer dispersion in terms of solid content and wherein the coating layer has thickness of 0.5 to 20 microns of Mori et al. as the urethane-based paint (reinforcing agent layer) in Igarashi et al. in order to obtain excellent impact resistance and abrasion resistance as well as flexibility, and thereby arrive at the claimed invention.
Igarashi et al. in view of Mori et al. do not disclose the laminate having presently claimed properties. Igarashi et al. in view of Mori et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties. However, given that the laminate and the laminated structural body of Igarashi et al. in view of Mori et al. is identical to that presently claimed, it is inherent or obvious that the laminate and the laminated structural body of Igarashi et al. in view of Mori et al. has presently claimed properties.

Regarding claim 13, Igarashi et al. in view of Mori et al. disclose the laminate as set forth above. Igarashi et al. in view of Mori et al. do not disclose the laminate is used for an electronic device. 
However, the recitation in the claims that the laminate is “for an electronic device” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Igarashi et al. in view of Mori et al. disclose laminate as presently claimed, it is clear that the laminate of Igarashi et al. in view of Mori et al. would be capable of performing the intended use, i.e. for an electronic device, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Mori et al. (US 2012/0019888 A1) as applied to claim 1 above, further in view of Zhang (US 2019/0062601 A1).

Regarding claims 11 and 14, Igarashi et al. in view of Mori et al. disclose the laminate as set forth above. Igarashi et al. in view of Mori et al. do not disclose the adherend is an electronic device member.
As indicated by Zhang, it is well known to use the laminate comprising a pressure-sensitive adhesive for an adherend such as mobile phone, tablet, etc. (electronic product) (see Abstract and paragraphs 0217, 0222).
Therefore, as taught by Zhang, it would have been obvious to one of ordinary skill in the art to use mobile phone (electronic device member) as adherend and to prepare a mobile electronic device comprising the laminate in Igarashi et al. in view of Mori et al., and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, 112(a) paragraph rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787